DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on April 15, 2022.  In virtue of this amendment, claims 1-16 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2018/0160516 of record) in view of Chen et al. (US 2017/0188433 of record) and further in view of Lys et al. (US 2008/0278092).

    PNG
    media_image1.png
    610
    874
    media_image1.png
    Greyscale

With respect to claim 1, Kwak discloses in figure 4 a lighting circuit structured to drive a plurality of light-emitting elements (314a – 314c, e.g., LED strings), the lighting circuit comprising: a plurality of current sources (432a-432c, e.g., current sinks or sources) to be respectively coupled in series to corresponding light-emitting elements (see figure 4); a switching converter (328, e.g., a converter) structured to supply a driving voltage (Vo, e.g., an output voltage) across both ends of each of a plurality of series connection circuits formed of the plurality of light- emitting elements and the plurality of current sources (see figure 4); a pulse modulator (418, e.g., a modulation device) structured to generate a turn-on signal (S1) indicative of a result of comparison between a bottom limit voltage and a smallest voltage from among voltages across the plurality of current sources (figure 4 shows a minimum selector 468 to compare and select a minimum voltage thereof), and to generate a pulse signal (S2) that transits to an on level in response to the turn-on signal, and that subsequently transits to an off level (see figure 4); and a frequency stabilization circuit (425, e.g., a controller or digital circuit formed as a frequency stabilization circuit thereof) structured to control the pulse modulator such that a frequency of the pulse signal approaches a target frequency (see paragraph 0048), wherein, in a first mode (operating mode), a switching transistor (SW1) of the switching converter is driven according to the pulse signal, and wherein, in a second mode (starting mode), the switching transistor is driven according to the turn-on signal (see figure 4 and paragraph 0068).
Kwak does not explicitly disclose that (1) the converter is a step-down converter and (2) the switching transistor turns on when the turn-on signal has a first level and turns off when the turn-on signal has a second level.
Chen discloses in figure 9 a lighting circuit comprising a plurality of light emitting elements (120, 170, e.g., LED strings), a plurality of current sources (130, 730) and a switching converter (110), wherein the switching converter is a step-down converter (paragraph 0029, e.g. a buck converter).

    PNG
    media_image2.png
    213
    883
    media_image2.png
    Greyscale

Lys discloses in figure 1 a lighting circuit comprising a converter (20, 22, 24, e.g., a buck converter), a pulse width modulator (36) and an LED load (40), wherein a switching transistor (20) turns on (ON) when a turn-on signal (have a transistor gate voltage turn on signal shown in figure 2) has a first level (L1) and turns off (OFF) when the turn-on signal has a second level (L2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circuit of Kwak with a buck converter as taught by Chen for the purpose of providing a low output power to drive the LED strings thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art; and furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circuit of the combination of Kwak and Chen with a turn-on signal as taught by Lys for the purpose of providing a desired power level applied to the light source thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 10, the combination of Kwak, Chen and Lys disclose in figure 2B of Kwak that wherein the plurality of light-emitting elements and the plurality of current sources are configured in the form of a module (214 or 207, e.g., LCD display or LED strings).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2018/0160516 of record), Chen et al. (US 2017/0188433 of record) and Lys et al. (US 2008/0278092) and further in view of Yoo et al. (US 2018/0092172 of record).
With respect to claim 11, the combination of Kwak, Chen and Lys disclose all claimed limitations, as expressly recited in claim 1, except for specifying that an automotive lamp comprising the lighting circuit according to claim 1.
Yoo discloses in figure 2 a lighting circuit comprising a buck converter (10) and a plurality of light emitting elements (50) and a plurality of current sources (201), wherein an automotive lamp comprising the lighting circuit (see paragraph 0085, e.g., the vehicle may be applied as the LED lamp 50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circuit of the combination of Kwak, Chen and Lys with an automotive lamp as taught by Yoo for the purpose of improving a long life of the LEDs to reduce a low power consumption thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Allowable Subject Matter
Claims 2-9 and 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A lighting circuit … comprising … “wherein the lighting circuit further comprises a mode selector structured to generate a mode selection signal according to an operating state of the lighting circuit; a multiplexer structured to receive the pulse signal and the turn-on signal, and to select one from among them that corresponds to the mode selection signal; and a driver structured to drive the switching transistor according to an output of the multiplexer”, in combination with the remaining claimed limitations as claimed in independent claim 2 (claims 3-6 would be allowable as being dependent on claim 2).
A lighting circuit … comprising … “wherein the lighting circuit further comprises a dummy load circuit structured to decrease the driving voltage in an enable state, to be set to the enable state when an off state of the switching transistor continues for a  redetermined time, and to be set to a disable state in response to a next turn-on of the switching transistor, wherein the dummy load circuit is disabled in the second mode”, in combination with the remaining claimed limitations as claimed in independent claim 7.
A lighting circuit … comprising … “wherein, after an on-time elapses after the switching transistor is turned on, the pulse modulator switches the pulse signal to the off level, and wherein the on time is feedback controlled such that a frequency of the pulse signal approaches the target frequency”, in combination with the remaining claimed limitations as claimed in independent claim 8.
A lighting circuit … comprising … “wherein the pulse modulator comprises a plurality of comparators that correspond to the plurality of current sources, and that are each structured to compare a voltage across the corresponding current source with the bottom limit voltage; a logic gate structured to combine output signals of the plurality of comparators into a single signal so as to generate a turn-on signal; and a pulse generator structured to generate a pulse signal that transits to an on level according to the turn-on signal, and that transits to an off level after the on time elapses”, in combination with the remaining claimed limitations as claimed in independent claim 9.
Reasons for indicating the allowable subject matter of claims 12-16 were provided in the previous office action mailed on Janu 18, 2022.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 12, 2022